464 F.2d 148
UNITED STATES of America, Plaintiff-Appellee,v.Odalph STOKES, a/k/a Odolph Stokes, Defendant-Appellant.
No. 72-1360 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
July 25, 1972.

Bernie Freed, A. B. Freed, Freed & Freed, Miami, Fla., for defendant-appellant.
Robert W. Rust, U. S. Atty., Jerome B. Ullman, Jr., Asst. U. S. Atty., Miami, Fla., for plaintiff-appellee.
Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM:


1
This appellant was convicted of the offense of disturbing, molesting, capturing, wounding, or killing alligators, 16 U.S.C. Sec. 3; 36 C.F.R., Chapter 1, Sec. 7.45 (e).  He was sentenced to imprisonment for four months.


2
The burden of the appeal is that the evidence was insufficient to support the conviction.  The apprehension occurred at night, but we are thoroughly convinced from all of the facts and circumstances relevantly admitted into evidence that a reasonably-minded jury could have concluded from that evidence to the exclusion of every reasonable doubt that the appellant on the night in question was in Avocado Creek hunting for alligators and shooting them in violation of the laws of the United States.


3
No other reversible error appears, the conviction is


4
Affirmed.



*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I